Citation Nr: 0311246	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (other than post-traumatic stress disorder 
(PTSD)).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active naval service from January 1979 to 
March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Waco, Texas, 
Muskogee, Oklahoma, and Roanoke, Virginia, Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  The claims 
file was most recently under the jurisdiction of the Roanoke 
RO.  

By rating action dated in October 1998, service connection 
for PTSD was granted by the Muskogee RO.  In May 1999, the 
Board granted reopening of the previously denied claim 
seeking service connection for a psychiatric disability other 
than PTSD and remanded the appeal for further development.  


REMAND

In September 2002, in compliance with the May 1999 remand, 
the appellant was examined by a psychiatric specialist who 
also reviewed the claims files.  That medical expert reported 
that "a separate mental diagnosis cannot be determined other 
than the PTSD already diagnosed" and then, in apparent 
contradiction to the preceding statement, went on to report 
other Axis I diagnoses of polydrug abuse and a bipolar 
disorder which, it was opined, were not causally related to 
service.  Obviously, this examination report and medical 
opinion needs to be clarified.  If other psychiatric 
disabilities are present, the Board had also asked whether a 
service-connected disability caused or worsened such a 
disability, and this question has not yet been answered.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, this appeal is REMANDED to the RO for the 
following further action:  

1.  The claims files should be returned 
to the VA staff psychologist who examined 
the appellant in September 2002 for 
clarification as to whether the veteran 
currently has any acquired psychiatric 
disorders other than PTSD and, if so, 
whether it is at least as likely as not 
with respect to each such disorder as to 
whether the disorder is etiologically 
related to service or was caused or 
chronically worsened by a service-
connected disability.  If the 
psychologist who examined the appellant 
in September 2002 is no longer available, 
then the RO should schedule the appellant 
for another VA psychiatric examination 
with an examiner with appropriate 
expertise, who should be requested to 
provide a medical opinion, based upon an 
examination of the appellant and a review 
of the material in the claims files, 
concerning the same questions set forth 
above.  A rationale for all opinions 
expressed should also be provided.  

2.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claim seeking service 
connection for a psychiatric disability 
other than PTSD.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  

The appellant need take no further action unless he is 
otherwise informed, but he may furnish additional evidence 
and/or argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




